Title: From George Washington to Lieutenant Colonel John Taylor, 28 August 1779
From: Washington, George
To: Taylor, John


        
          Sir
          Head Quarters West point 28th Augt 1779.
        
        The period is now come (in the arrival of the enemy’s reinforcement) when intelligence is interesting and important. The first point to be ascertained, as nearly as possible, is the amount of the reinforcement, and whether it consists of complete Corps or of Recruits. If of the former, what the particular Regiments are? The next matter, which I would wish you to endeavour to become acquainted with, is whether the enemy in consequence of the reinforcement seem preparing for a move, and if they are, whether the preparations indicate it to be by land or by Water, and to what point. These are the principal matters to which I would have you attend—your own Judgment will direct to any others which you may deem necessary. I am &c.
      